Citation Nr: 1617885	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  11-16 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Propriety of the reduction in disability rating for acne necrotia miliaris (folliculitis) from 30 to 10 percent, effective June 1, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran served on active duty from February 1983 to July 1983, September 1990 to July 1991, August 2004 to January 2006, and September 2009 to February 2010. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which decreased the rating for the Veteran's skin condition, diagnosed as acne necrotia miliaris (folliculitis), from 30 to 10 percent, effective June 1, 2009.

FINDING OF FACT

1.  In a March 2009 decision, the RO reduced the rating for the Veteran's service-connected for acne necrotia miliaris from 30 to 10 percent disabling from June 1, 2009.  The 30 percent rating had been in effect for less than 5 years. 
 
2.  Improvement of the Veteran's acne necrotia miliaris is not shown by a preponderance of the evidence.


CONCLUSION OF LAW

The reduction in the rating assigned for acne necrotia miliaris, from 30 to 10 percent, effective June 1, 2009, was not proper; restoration of the 30 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.118, Diagnostic Code (DC) 7806 (2015). 






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Below, the Board restores the 30 percent disability rating for acne necrotia miliaris, effective from June 1, 2009, which constitutes a complete grant of the benefits sought on appeal.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.  

That notwithstanding, the RO followed proper procedure for effectuating a rating reduction pursuant to 38 C.F.R. § 3.105(e), (i).  In this regard, the RO notified the Veteran of the proposed reduction in a December 2008 rating decision at his latest address of record.  He was furnished detailed reasons and given 60 days from the date of the notice to submit additional evidence showing that the compensation payments should be continued at their present level.

II.  Pertinent Laws and Regulations Governing Rating Reductions

Specific legal standards govern whether the reduction in the rating for the Veteran's skin disability was justified by the evidence.  A veteran's disability rating will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.

Where a disability rating has been continued for at least 5 years at the same level, under 38 C.F.R. § 3.344, if there have occurred changes in essential medical findings or diagnosis, that case is to be reviewed and adjudicated so as to produce the greatest degree of stability of disability evaluation.  In determining the propriety of a previous rating, the entire record as to medical history should be considered to ascertain whether the most recent examination is indeed a full and complete depiction of the level of disability.  38 C.F.R. § 3.344(a).  Likewise, in such cases, provided doubt remains, after according due consideration to all the evidence developed by the several items discussed in the preceding paragraph (section 3.344(a)), the rating agency will continue the rating in effect under specified procedures.  38 C.F.R. § 3.344(b). 

In this case, the 30 percent rating assigned to the Veteran's service-connected skin condition was in effect from February 2006 to June 2009, which was less than five years.  Therefore, the provisions of 38 C.F.R. §§ 3.344(a) and (b), which govern the reduction of protected ratings in effect for five years or more, do not apply in this case.

Accordingly, reexaminations disclosing improvement, physical or mental, in these cases will warrant reduction in rating.  38 C.F.R. § 3.344(c).  The determination in a reduction in rating case must include the proper application as to the standard of proof.  In rating reduction cases, VA must establish, by a preponderance of evidence, that the reduction was warranted.  Brown v. Brown, 5 Vet. App. 413, 421   (1993); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A reduction in rating must be based upon review of the entire history of the disability.  Brown, 5 Vet. App. at 420; see also 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough and adequate examinations. Faust v. West, 13 Vet. App. 342, 349 (2000).  Finally, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421  

The question of whether a disability has improved involves consideration of the applicable rating criteria.  Disability evaluations are determined by the application of a schedule of ratings that is based as far as practical on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).


III.  Background and Analysis

Turning now to the relevant evidence of record, January 2003 VA dermatology notes show an assessment of continued folliculitis of the scalp.  Tetracycline was prescribed for six weeks.  In addition, it was noted that maintenance therapy with daily tetracycline should be considered if the Cleocin T gel does not control the problem after tetracycline is discontinued.

In July 2003, the Veteran underwent a VA compensation examination of the skin.  
The examiner noted that the Veteran's folliculitis is located on the exposed area on the top of his head.  Examination revealed a few scattered follicular pustules and papule vesicles and crust with no visible pus.  The skin in the affected area had a waxy appearance.  There was no evidence of crusting alteration or exfoliation.  The examiner noted that a culture of one of the pustules taken in May 2003 showed growing staphylococcus aureus.  Diagnosis was sebaceous acne with increased flare-ups since previous evaluation from one time every 2-3 months to once a month.  

The RO has rated the Veteran's service-connected skin condition pursuant to Diagnostic Code 7899-7806.  38 C.F.R. § 4.118.  Under DC 7806, a 30 percent rating is assigned for dermatitis or eczema with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118.  In assigning the 30 percent rating in 2006, the RO relied on the July 2003 VA examination findings and relevant treatment records which reflected that his skin disability required a maintenance dose of tetracycline.  

In September 2006, the Veteran underwent an additional VA skin examination.  He stated that his skin disease was intermittent, yet somewhat progressive.  The lesions had extended to the parietal areas of his scalp whereas in the past they were in the frontal and occipital areas and the very top of the scalp.  He indicated that the folliculitis never completely resolves and that he always has one to two bumps.  He stated that the lesions always itch, occasionally hurt and bleed, and can ooze pus.  The examiner noted that one topical medication was to be used every day, twice a day, and during a flare-up, a second medication (Clindamycin) was to be applied.   Examination of the scalp revealed multiple 2-3 mm pustules on the Veteran's scalp.  The pustules were not grossly disfiguring at the time, as the Veteran stated that his lesions had resolved since last flare-up.  The Veteran's entire head was not involved, only the scalp which was exposed.  The percentage of the entire body effective was 5 percent.  Diagnosis was scalp folliculitis, chronic, ongoing with waxing and waning characteristics. 

According to a February 2007 VA emergency room report, the Veteran presented with a flare-up of follicular pustules.  It was noted that he had had a history of good response in the past to topical Clindamycin and Triaminolone.

According to March 2007 VA dermatology outpatient notes, the Veteran returned for a follow-up visit for his chronic recurrent folliculitis.  He reported mild relief of his folliculitis with the medication prescribed during his previous emergency room visit.  Examination of the scalp and the posterior and upper neck revealed erythemic and pustule papules.  The assessment of folliculitis was continued.  The examiner stated that the Veteran should continue the prescribed medications and obtain a skin culture, and if is not happy with the resolution, a biopsy should be considered to check for a possible allergy reaction.  

According to May 2007 VA primary care notes, the Veteran presented with a severe recurrent follicular rash which now affected the back of his neck and beard.  An assessment of chronic folliculitis with severe exacerbations was continued.

In August 2007, the Veteran was afforded an additional VA compensation examination of the skin.  It was noted that the Veteran has used topical clindamycin for the past six years and triamcinolone lotion daily; in addition, he was started on Doxycycline twice a day and Hibiclens wash in May 2007.  The Veteran stated that the additional medication had not made a change in the severity of his flare-ups.  He reported that he now uses the Clindamycin solution daily regardless of whether or not he has a flare-up.  Examination was significant for multiple pustules and crests in a concentric pattern around an area of central balding at the top of the scalp.  The percentage of the body affected remained 5 percent.  In addition to multiple pustules, small tender nodules were present on the scalp.  The examiner reviewed a recent photograph of the Veteran which showed a particularly large nodule on his scalp which appeared to have blood on it.  Diagnosis was scalp folliculitis, chronic, ongoing with waxing and waning characteristic.  The examiner stated that since the last examination, the Veteran's flare-up were occurring more frequently and lasting for less time.  The examiner also noted that the medication regimen prescribed appeared to keep the condition somewhat in check but does not resolve it, according to the Veteran.  

In September 2008, he was afforded an additional VA compensation examination of the skin.  It was noted that in the past 12 months, he had skin flare-ups every 6 weeks and used topical Clindamycin and triamcinolone.  Examination revealed macular, papular lesions throughout the scalp and eyebrow area.  Two 3 mm flat hyperpigmented lesion were noted on the nape of his neck.  Diagnosis was chronic and recurring scalp folliculitis.  

Based upon the September 2008 VA examination findings and the relevant treatment records, and in accordance with 38 C.F.R. § 3.105(e), the RO proposed to reduce the rating for the Veteran's skin disability, from 30 to 10 percent in a December 2008 rating decision and notice letter.   

In statement dated later in December 2008, the Veteran disagreed with the proposed rating reduction, noting in particular that the most recent examiner noted no significant change in his folliculitis from the previous examination.    

In March 2009, the RO implemented the rating reduction to 10 percent, effective June 1, 2009. 

In his March 2010 notice of disagreement, the Veteran stated that the findings of the examination that increased the rating to 30 percent do not differ significantly from the examination findings that the reduction was based on.  He noted further that his skin condition requires ongoing treatment and medication.  

When comparing the findings of the 2003 VA examination, which prompted the rating reduction, to the subsequent VA examinations and treatment records, the Board finds that the rating reduction was improper.  Notably, the examination and outpatient findings subsequent to the 2003 VA examination continue the diagnosis of recurrent and chronic folliculitis which requires the use of hygiene measures and multiple medications, to include antibiotics.  Indeed, there is nothing in the rating criteria to suggest that systemic antibiotic therapy is insufficient to warrant a rating under DC 7806.  Moreover, the September 2008 VA examiner summarized by stating that, despite topical medicines and general hygiene measures, the Veteran's skin condition is recalcitrant.  The examiner also stated that, since the last examination, there has been no significant change in the frequency and character of the Veteran's skin condition or flare-ups.  

VA has a duty to justify a reduction in benefits and considering all the evidence of record, the Board finds that improvement of the Veteran's skin condition diagnosed as acne necrotia miliaris (folliculitis) had not been shown by a preponderance of the evidence.  Rather, the evidence does not reflect an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.  Accordingly, restoration of the 30 percent rating, effective June 1, 2009, is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 4.71a, DC 7806 (2015).







ORDER

The reduction to 10 percent being improper, restoration of a 30 percent rating for service-connected acne necrotia miliaris is granted, effective June 1, 2009, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


